Rugg, C.J.
Six individuals are named as defendants in this action of contract, together with “The American *507Legion, Lawrence Post, No. 15” and “The American Legion, Department of Massachusetts.” Of these two there is no further description in the writ or declaration; there is no specification whether they are corporations or voluntary organizations; if the latter, no person or persons are named as members or representatives. Pleas in abatement have been directed to this point, which are not before us. There are two counts in the declaration. Demurrers filed by the several individual defendants were sustained. The plaintiff appealed.
The rule of pleading, both at common law and under the statute, is that a declaration must state concisely and with substantial certainty the substantive facts constituting the cause, of action, with such clearness and precision that the defendant may be able to plead to it intelligently and directly. G. L. (Ter. Ed.) c. 231, § 7, Second. Davis v. H. S. & M. W. Snyder, Inc. 252 Mass. 29, 35. Robitaille v. Morse, 283 Mass. 27, 35. Gosline v. Albro Clem Elevator Co. 174 Mass. 38.
The first count violates this fundamental rule. Its averments relate to a contract; but there are no direct statements as to its terms, the persons by whom it was made, whether it was oral or in writing, whether it binds the defendants jointly or severally, or jointly and severally, when it was to be or was in fact performed; but it is said to have been made “directly and/or indirectly, as undisclosed principal and/or disclosed principal, and/or through their agent or agents.” There are other statements phrased according to the “and/or” formula and indefinite and alternative in form. It fails to give any adequate information as to a cause of action. Plainly, defendants ought not to be required to answer and to try such a mass of vagueness.
The second count alleges that it is based on a quantum meruit and that the plaintiff in March and April, 1932, furnished to the defendants labor and materials consisting of forty-four thousand books of ten tickets each for a certain ball to be held at a designated hall in Boston in June, 1932; that the defendants knew or should have known that they were to pay a fair and reasonable price therefor, and that *508such price was $4,400. This count contains no statement that the tickets were furnished at the request of the defendants, or that they agreed to pay for them. The form of declaration on quantum meruit in G. L. (Ter. Ed.) c. 231, § 147, 1 (e), requires simply a statement that the defendant owes the plaintiff a specified sum for labor and materials. That imports the essentials of the common law count on a quantum meruit to the effect that the work was done and materials were furnished at the request of the defendant and that in consideration thereof the defendant promised the plaintiff to pay so much as he reasonably deserved to have. Caverly v. McOwen, 123 Mass. 574, 577-578. While this count is somewhat confused, we think that it cannot quite be pronounced insufficient. Massachusetts Mutual Life Ins. Co. v. Green, 185 Mass. 306, 309. Windram v. French, 151 Mass. 547, 552.
Disposition of the plaintiff’s motion to amend his declaration rested in sound judicial discretion. Its denial presents no question of law. Fay v. Boston & Worcester Street Railway, 196 Mass. 329. Morgan v. Republican Publishing Co. 249 Mass. 388.
The orders sustaining demurrers as to the first count and denying motion to amend are affirmed; but orders sustaining the demurrers as to the second count are reversed.

So ordered.